SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 28, 2010 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of May 7, 2010, 8,010,919 shares of the issuer’s common stock were outstanding. 2 PIZZA INN, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months and nine months ended March 28, 2010 and March 29, 2009 (unaudited) 4 Condensed Consolidated Balance Sheets at March 28, 2010 (unaudited) and June 28, 2009 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 28, 2010 and March 29, 2009(unaudited) 6 Supplemental Disclosures of Cash Flow Information for the nine months ended March 28, 2010 and March 29, 2009 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 Exhibit 31.1 26 Exhibit 31.2 27 Exhibit 32.1 28 Exhibit 32.2 29 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended March 28, March 29, March 28, March 29, REVENUES: Food and supply sales $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Severance - 12 - 49 Bad debt 15 15 55 60 Provision for litigation costs - - - Interest expense 26 17 52 45 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income taxes INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes ) NET INCOME $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ Loss from discontinued operations - - ) ) Net income $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ Loss from discontinued operations - - ) ) Net income $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 PIZZA INN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) March 28, June 28, ASSETS 2009 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $132 and $203, respectively Income tax receivable - 80 Inventories Property held for sale 16 17 Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Deferred income tax assets 86 86 Deposits and other 81 $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Short-term bank debt - Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues Bank debt Other long-term liabilities 27 37 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,130,319 shares, respectively; outstanding 8,010,919 and 8,010,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 and 7,119,400, respectively ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended March 28, March 29, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock compensation expense Provision for litigation costs - Provision for bad debts 55 60 Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories ) Accounts payable - trade ) ) Accrued expenses ) Deferred revenue - Prepaid expenses and other ) (8
